Per Curiam,
These appeals are from a decree entered on bill and cross-bill defining the rights of adjoining owners of land to an easement. They give rise to many questions of interest that have been elaborately and ably argued, but the crucial question in the case is whether the agreement of 1888 extinguished the easement created by deed in 1869. We concur in the conclusion reached by the learned judge of the Common Pleas that it did not and that its only effect was to define and restrict the use of the passage way. Whether under a strict construction of the deed, the easement created by it was personal to the grantor and limited to his life is of slight importance, in view of the construction placed upon it by the owners of the dominant and servient tenements. For a period of nearly forty years they construed the covenant as running with the land, and with this understanding of their rights, negotiations were entered into for their mutual advantage and money expended and buildings erected. It is now too late to call it into question.
The decree is affirmed.